Name: Council Regulation (EEC) No 114/80 of 15 January 1980 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder and Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 80 Official Journal of the European Communities No L 16/3 COUNCIL REGULATION (EEC) No 114/80 of 15 January 1980 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder and Regulation (EEC) No 827/68 on the common organi ­ zation of the market in certain products listed in Annex II to the Treaty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas protein concentrates obtained from lucerne juice and grass juice are covered by Council Regula ­ tion (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder (3 ), as amended by Regulation (EEC) No 2285/79 (4) ; whereas these products fall within subheading 23.07 C of the Common Customs Tariff ; whereas, in view of the experience gained, these products should be classified under subheading 23.06 B of the Common Customs Tariff ; whereas, in consequence, Regulation (EEC) No 1117/78 should be amended ; Whereas the by-products from manufacture of the said concentrates represent a new product the features of which mean that it should be classified within the same tariff subheading as protein concentrates ; whereas, because of its use , this product must fall within the scope of Regulation (EEC) No 1117/78 ; Whereas the by-products in question are very similar in composition to the dehydrated fodder falling within subheading 12.10 B of the Common Customs Tariff ; whereas, therefore, pending a Community deci ­ sion on tariff classification , some Member States have classified the said products within the abovemen ­ tioned subheading and established the checks neces ­ sary for granting aid for the said products ; whereas, however, shortly before 1 April 1979 , when the 1979/80 marketing year commenced, the Committee on Common Customs Tariff Nomenclature decided that the said products should be classified within subheading 23.06 ; whereas provision should, accord ­ ingly, be made for this Regulation to apply with effect from 1 April 1979 ; Whereas the alterations referred to above involve an adaptation to the Annex to Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organiza ­ tion of the market in certain products listed in Annex II to the Treaty (5 ), as last amended by Regulation (EEC) No 1117/78 , HAS ADOPTED THIS REGULATION : Article 1 Article 1 (c) of Regulation (EEC) No 1117/78 shall be replaced by the following : '(c) ex 23.06 B :  protein concentrates ob ­ tained from lucerne juice and from grass juice,  dehydrated products ob ­ tained exclusively from solid residue and juice resulting from the preparation of the concentrates referred to in the first indent.' Article 2 The Annex to Regulation (EEC) No 827/68 shall be amended as follows : 1 . The wording of subheading 23.06 B shall be replaced by the following text : 'ex B. Other, excluding :  protein concentrates obtained from lucerne juice and from grass juice ,  dehydrated products obtained exclu ­ sively from solid residue and juice resulting from the preparation of the concentrates referred to in the first indent.' 2 . The wording of subheading 23.07 ex C shall be replaced by the following : 'C. Other.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall be applicable from 1 April 1979 . ( ¢) OJ No C 4, 7 . 1 . 1980, p. 69 . (2 ) Opinion delivered on 24 and 25 October 1979 (not yet published in the Official Journal). (3 ) OJ No L 142, 30 . 5 . 1978 , p. 1 . (4) OJ No L 263, 19 . 10 . 1979 , p. 1 . (5 ) OJ No L 151 , 30 . 6 . 1968, p. 16 . No L 16/4 Official Journal of the European Communities 22. 1 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1980 . For the Council The President G. ZAMBERLETTI